Citation Nr: 0308637	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  96-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service connected post-traumatic stress disorder (PTSD), to 
include a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active service from December 1965 to January 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran's claim of entitlement to an 
increased evaluation for service-connected PTSD, from 30 
percent to 50 percent, but no higher, and also denied TDIU.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
February 1996 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  

In November 1998 and March 2000, the Board remanded the 
appeal to the RO in efforts to obtain medical examination 
evidence in support of the veteran's claim.  The RO 
subsequently issued supplemental statements of the case 
(SSOCs) before returning the case to the Board.


FINDING OF FACT

The veteran did not report for his scheduled medical 
examinations, he has provided no explanation for his failure 
to report for examination, and he has shown no good cause for 
his failure to do so.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling, to include TDIU, 
is denied as a matter of law.  38 U.S.C.A. §§ 501, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.326, 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  The most 
pertinent evidence in this matter would have been derived 
from VA medical examinations requested by the RO and the 
Board, but, as will be discussed below, the veteran has 
failed to cooperate with those efforts.

We note that VA has extended every possible opportunity to 
the veteran to provide information that would allow the RO 
and the Board to ensure that the record is complete.  By 
virtue of the SOC, SSOCs, and correspondence provided by the 
RO in January and December 1996, March and July 1999, March 
2000, December 2001, October 2002, and February 2003, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, in an evidence development letter dated in 
March 1999, the veteran was advised that the RO would obtain 
VA treatment records and any adequately described private 
treatment records on his behalf, if he so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, where the Board's disposition of an appeal turns 
upon the law, and not the evidence, "there is no reasonable 
possibility that [additional VA] assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002), quoting 146 Cong. Rec. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller).  See Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002).  As the law regarding failure to report for VA 
examination is dispositive in the instant claim, the VCAA is 
not applicable.

II.  Facts and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

In the RO's action which led to the present appeal, the 
veteran's PTSD rating was increased from 30 to 50 percent 
disabling, effective from February 1994, pursuant to 
Diagnostic Code 9411.  The veteran contends that his service-
connected PTSD has worsened and that an increased evaluation, 
to include TDIU, is in order.

When the Board finds that the record is inadequate upon which 
to base a decision a remand is required.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in November 
1998 the Board remanded the issue of entitlement to an 
evaluation in excess of 50 percent for service-connected PTSD 
for further development, to include a VA psychiatric 
examination.  The RO scheduled the veteran for an examination 
in June 1999.  The veteran failed to appear.  In a 
supplemental statement of the case dated in July 1999, the RO 
continued to deny the veteran's claim.  

The Board notes that individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  Under 38 
C.F.R. § 3.655, when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.

In March 2000 the Board issued another remand to afford the 
veteran an opportunity to present for examination, since June 
1999 appeared to be the first time that he had failed to 
report without good cause.  The veteran was advised of the 
provisions of 38 C.F.R. § 3.655 and of his obligation to 
assist in the development of his claim.

The VA Western New York Medical Center issued a letter 
advising the veteran that he had been scheduled for another 
VA examination on July 3, 2000.  The veteran failed to report 
for examination again.  Therefore, the RO issued an SSOC 
dated in December 2001, which continued to deny his claim of 
entitlement to an increased evaluation for his service-
connected PTSD.  Thereafter, the issue was returned to the 
Board.  

In July 2002 the Board, pursuant to 38 C.F.R. § 19.9 (2002), 
sought yet again to afford the veteran an opportunity to 
report for examination or to present good cause for his 
failure to do so.  The veteran was advised by letter dated in 
October 2002 that the Board was continuing to attempt to 
develop his case and that he was being given another 
opportunity to report for VA psychiatric examination.  The 
Board advised the veteran that his failure to present without 
good cause would result in the denial of his claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  



The veteran was scheduled to present for VA psychiatric 
examination pursuant to the Board's development letter on 
November 19, 2002.  Again, the veteran failed to appear, and 
to date has not offered good cause for his failure to do so.  

In this regard, the Board notes that "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
He must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  In a case such as this, where additional 
medical evidence, in the form of clinical examination 
findings, was required to determine entitlement to increased 
benefits, the veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In such a situation, the Board has no 
alternative but to deny the veteran's claim as provided under 
the regulatory provisions of 38 C.F.R. § 3.655.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The claims file does not reflect that mail to the veteran has 
been returned as undeliverable.  In any event, if the 
veteran's mailing address changed at any time, he should have 
known the importance of advising VA of that change.  In Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is hopeful 
that, if he does so, he will cooperate with the RO's efforts 
to obtain evidence in his behalf, such as by reporting for 
any scheduled examinations.



ORDER

An evaluation in excess of 50 percent for service-connected 
PTSD, to include a total disability rating based upon 
individual unemployability, is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

